Citation Nr: 0533599	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss disability.

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1969.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from July 2002 and 
September 2002 rating decisions by the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2005, a videoconference hearing was 
held before the undersigned.  A transcript of this hearing is 
of record.  The veteran's claims file is now in the 
jurisdiction of the San Diego, California RO.  

The issue pertaining to service connection for depression is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran if any 
action is required on his part.


FINDING OF FACT

On November 8, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notice from the appellant 
that he was withdrawing his appeal in the matter of 
entitlement to a compensable rating for bilateral hearing 
loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). With regard to the claim for a 
compensable rating for bilateral hearing loss disability, the 
VCAA applies in the instant case. However, given the 
appellant's expression of intent to withdraw this appeal, 
further discussion of the impact of the VCAA on this appeal 
is unnecessary.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204. On November 8, 2005, the Board received 
notification from the appellant that a withdrawal of his 
appeal pertaining to bilateral hearing loss disability was 
requested. Specifically, in a statement submitted at the time 
of a November 2005 videoconference hearing, he stated, "I am 
withdrawing the issue of a compensable rating for my service 
connected Hearing loss[.] At this time I do not wish to 
pursue the appeal on this issue." The appellant has withdrawn 
his appeal of this issue; therefore, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking a compensable rating for bilateral hearing 
loss disability is dismissed.


REMAND

In November 2005, the veteran submitted a copy of a Social 
Security Administration (SSA) determination that found the 
veteran to be disabled effective January 2002. It does not 
appear that the records supporting that decision have been 
associated with the claims file. Such records may contain 
information pertinent to the veteran's claim, and VA is 
obliged to obtain them. See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

Furthermore, the veteran testified during a November 2005 
videoconference hearing that he is currently receiving 
private medical treatment for his depression from a Dr. 
Travalneck and a Dr. Kane.  The reports of this treatment 
also may contain pertinent information, but have not yet been 
secured for the record.

Accordingly, this case is REMANDED for the following action:

1. The RO should ask the appellant to 
identify all sources of psychiatric 
treatment or evaluation he received from 
the time of his separation from service 
in July 1969 until the present, and to 
provide any releases necessary to obtain 
records of such treatment or evaluations. 
The RO should obtain complete records of 
all such treatment from all sources 
identified. If the RO is unable to obtain 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to submit the outstanding 
evidence.

2. The RO should also contact the SSA to 
obtain copies of the medical records 
considered in conjunction with the 
appellant's March 2005 award of 
disability benefits by that agency.

3. The RO should then arrange for the 
appellant to be examined by a 
psychiatrist to ascertain the nature and 
likely etiology of his psychiatric 
disability. His claims folder must be 
reviewed by the examiner in conjunction 
with the examination. 

The examiner should specifically opine 
whether it is at least likely as not that 
any current psychiatric disorder had its 
onset in, or is otherwise related to, the 
appellant's military service. The 
examiner should explain the rationale for 
any opinion given.

4. The RO should then re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of the 
case should be issued, and the appellant 
and his representative should have the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


